DETAILED ACTION
The following is a Final office action in response to communications received on 6/8/2022.  Claims 1-3, 5, 7-8, 11, 14 and 16 have been amended.  Claims 1-20 are pending and examined below. 

Response to Amendment
Regarding the 35 U.S.C. 112 2nd Paragraph rejection, Applicant is on record stating that the claims should be read as including the positive limitation without the optional limitations present.  Therefore, Applicant’s response is deemed be sufficient to overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR2996610.
Regarding claim 16, FR2996610 discloses a frame construction apparatus (Figs. 1-8), the apparatus comprising a plurality of keys (3) and a key jig (2), the key jig comprising a locating formation (23) and a key retaining formation (24a) defining a key space (approximate 24a), Fig 6) wherein the key space is configured to cooperate with a key in use, wherein the key jig and the key space are configured together to define the location of the end of a jamb where the key is to be attached, such that the key will extend longitudinally out from the said end of a jamb when attached (Fig. 10).  The Examiner considers Figure 10 of FR2996610 to broadly and reasonably show the key being attached and extending longitudinally upward at the point of attachment. 
Regarding claim 17, FR2996610 discloses a frame construction kit (Figs. 1-8) comprising a sill (1’’’), the sill having at least one keying channel (14) running along at least part of a longitudinal surface of the sill, a lintel (1’), the lintel having at least one keying channel (14) running along at least part of a longitudinal surface of the lintel, a first jamb (1) and a second jamb (1’’), at least one key jig (2), the at least one key jig comprising a locating formation (23) and a key retaining formation (24a) defining a key space (approximate 24a), wherein the key jig and the key space are configured to define the location of the end of a jamb where the key is to be attached, such that the key will extend longitudinally out from the said end of the jamb when attached (Fig. 10) and a plurality of keys (24), said keys shaped to cooperate with said keying channels (14) and the at least one key jig (2).  The Examiner considers Figure 10 of FR2996610 to broadly and reasonably show the key being attached and extending longitudinally upward at the point of attachment. 
Regarding claim 19, FR2996610 discloses the lintel (1’) comprises at least one keying channel (14) configured to cooperate with a key (24, Figs. 1-2).
Regarding claim 20, FR2996610 discloses further comprising one or more locator (3), each locator configured to cooperate within the at least one keying channel (14) of the lintel.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR2996610.
Regarding claim 18, FR2996610 discloses the kit as set forth above, but does not disclose one or more mullions.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have incorporated additional structural parts for wider entry ways, such as a mullion, to provide further support.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a method of assembling a frame comprising providing a sill having at least one keying channel running along at least part of an longitudinal surface of the sill, providing a lintel having at least one keying channel running along at least part of a longitudinal surface of the lintel, providing two jambs having keys extending longitudinally from a top end and a base end, the keys inserted into the channels of the jambs, sill and lintel to form a frame such that each keying channel faces an aperture of the frame as recited in claim 1. 


Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive.  Applicant argues that FR2996610 does not describe, teach or suggests that the key will extend longitudinally out from the said end of a jamb when attached as recited in claims 16 and 17. 
In response to Applicant’s arguments, Examiner respectfully disagrees. As set forth above, the Examiner contends that FR2996610 broadly and reasonably teaches in Figure 10 a key being attached to a jamb at a particularly instant during installation and extending longitudinally out from the end of the jamb. Moreover, when the jamb and lintel or sill are attached, as in Figure 13, the key extends longitudinally outward from the jamb, even if slightly.   The Applicant has not sufficiently set forth limitations to distinguish the invention over the prior art.  Therefore, the Examiner maintains that prior art teaches and suggest the invention as it is claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633